DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered. Claims 1-7, 11, 12, and 22-25 are currently pending./ 

Allowable Subject Matter
Claims 1-7, 11, 12, and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has amended claim 1 to clarify the correction factor with the following language, “the pressure determination unit determining the pressure present at the suction side of the vacuum pump based on a product of the pressure measurement taken at the measurement tap and a correction factor, the correction factor being a quotient of the internal suction capacity of the vacuum pump at the measurement tab to suction capacity of the vacuum pump at the suction side of the vacuum pump.” The further definition of the correction factor would overcome the rejection of record comprising JP H06-4187 (Kase), JP 2000-03898 (Okada), and further in view of JP 2005-009337 (Yanagisawa). A further modification to account for the newly defined correction factor would require modifying an already modifying reference. For at least this reason, independent claim 1 and dependent claims 2-7, 11, 12, and 22-25 are found to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CONNOR J TREMARCHE/               Primary Examiner, Art Unit 3746